United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 13-2522
                       ___________________________

                                   Treda Vance

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

Arkansas Department of Human Services; Sandi Dougherty, individual and official
                                capacities

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Pine Bluff
                                 ____________

                             Submitted: April 1, 2014
                              Filed: April 7, 2014
                                 [Unpublished]
                                 ____________

Before WOLLMAN, BOWMAN, and KELLY, Circuit Judges.
                       ____________

PER CURIAM.
       Treda Vance appeals from the order of the District Court1 granting summary
judgment to her employer, the Arkansas Department of Human Services, and an
administrator in her action asserting claims of race discrimination and retaliation.
Following de novo review, we conclude that Vance did not show that retaliation was
a determinative factor in the adverse employment action, and assuming that she
established a prima facie case of race discrimination, she did not meet her obligation
to show that her employer’s proffered reason for its action was pretextual. See Butler
v. Crittenden Cnty., Ark., 708 F.3d 1044, 1048–49 (8th Cir. 2013) (standard of
review); Tyler v. Univ. of Ark. Bd. of Trs., 628 F.3d 980, 985–86 (8th Cir. 2011)
(setting out the framework for proving a claim of employment retaliation); Floyd-
Gimon v. Univ. of Ark. for Med. Scis. ex rel. The Bd. of Trs., 716 F.3d 1141, 1150
(8th Cir. 2013) (explaining that at the pretext stage of a discrimination case, the
plaintiff must show that she was similarly situated to the comparators in all relevant
respects).

      Accordingly, we affirm.
                     ______________________________




      1
       The Honorable Brian S. Miller, Chief Judge, United States District Court for
the Eastern District of Arkansas.

                                         -2-